Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	The amendment filed 06/07/2022 has been entered. Currently, claims 1-15 remain pending in the application. Claims 1, 2, 3, 5, and 7-11 were amended by the Applicant without the addition of new matter to correct previous 35 USC § 112(b) rejections that were set forth in the Non-Final Office Action mailed 02/08/2022. Lastly, new claims 12-15 have been added, without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
4.	Applicant's arguments filed 06/07/2022 with respect to the rejection of claim 1 under 35 USC §  103 have been fully considered but they are not persuasive.
5.	Applicant makes the argument that “Applicant submits that one of ordinary skill in the art would have lacked motivation to use the variable length of slots as shown in McLeod for the areas 212 and 310 in the figures 10 and 12 of Gunnsteinsson. Combining teachings of McLeod would detract from, and undermine, the purposes of Gunnsteinsson. In contrast to the Office's assertions, McLeod discloses that, as shown in figure 2, the slots shall not increase the flexibility of the edges, on which the slots end, but the idea of McLeod is to increase the lateral flexibility. In contrast thereto, one of ordinary skill in the art would have reasoned that such a lateral flexibility shall not be increased in a stabilization rod in a knee bandage as shown in Gunnsteinsson, since this would result in a decrease of the stabilization function. Therefore, a skilled person would not have used or taken into account the solution shown in McLeod for a stabilization rod as shown in Gunnsteinsson or as presently claimed in view of the teaching of McLeod. A flexibility, as shown in figure 2 of McLeod, is contrary to the purpose of Gunnsteinsson, as it is clear for the skilled person and as it is also shown by the stiffener 210 of figures 10 and 11 of Gunnsteinsson as also explained there in paragraph [0064] concerning element 211.” (Remarks, Page 5, Paragraph 4).
	In response to Applicant’s argument (Remarks, Page 5, Paragraph 4), Gunnsteinsson discloses (Paragraph 65 and Figures 10-11) that the tooth-shaped material elevations 216 limit the range of motion of the hinge 200 as given by the abutment between adjacent teethed elevations 216 during joint flexion. Furthermore, McLeod teaches (Col. 1, lines 27-28 and Col. 2, lines 66-67) tooth-shaped elevation that abut during bending with material cut outs 12 that become deeper the greater the distance the material cut outs 12 are from a central region. McLeod’s teaching provides the advantage to the material cut outs between the tooth-shaped material elevation 216 of Gunnsteinsson, such that the material cut outs between the tooth-shaped material elevation 216 of Gunnsteinsson allows for gradual increased flexibility at positions further away from the central region of the third flexible section 211 of Gunnsteinsson. In the combination of Gunnsteinsson in view of McLeod, portions of the third flexible section 211 of Gunnsteinsson next to the first 204,208 and second 202,206 sections, would be more flexible than the first 204,208 and second 202,206 sections, which provides the same function as described in Applicant’s invention (Specification, Page 8, lines 15-20). Therefore, the deeper material cut outs, as taught by McLeod would not destroy the functionality or operability of Gunnsteinsson, because the adjacent tooth-shaped material elevations 216 of Gunnsteinsson with the deeper material cut outs of McLeod would still abut during joint flexion to prevent flexion past a desired angle. Therefore, the 35 USC § 103 rejection of claim 1 recited in the Non-Final Office Action mailed 02/08/2022 is maintained below. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, lines 3-4, rephrase “the additional stabilizing rod over a length” to read --the additional stabilizing rod extend over a length--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (U.S. Patent Pub. No. 20190048923) in view of McLeod (U.S. Patent No. 1142045).
Regarding claim 1, an embodiment of Figures 10-11 of Gunnsteinsson discloses a stabilizing rod 200 (Paragraph 64 and Figures 10-11) for an orthopedic aid 220 (Paragraph 64 and Figure 11), wherein the stabilizing rod 200 comprises in a longitudinal direction a first section 204,208 (Paragraph 64 and Figure 10) and a second section 202,206 (Paragraph 64 and Figure 10), the first section 204,208 and the second section 202,206 being connected to each other via a third, flexible section 211 (Paragraph 65 and Figure 10), characterized in that at least the third flexible section 211 comprises a plurality of material cut-outs (Paragraph 65 and Figures 10-11, open space for allowing bending, between each of the second set of hinge elements 216), and wherein the material cut-outs are formed by tooth-shaped material elevations 216 (Paragraph 65 and Figures 10-11, hinge elements 216 lying between material cut outs) lying between the material cut-outs.
However, the embodiment of Figures 10-11 of Gunnsteinsson fails to explicitly disclose wherein a deeper the material cut-out is, a greater a distance of the material cut-outs are from a central region of the third flexible section.
McLeod teaches wherein a deeper the analogous material cut-out 12 (Col. 1, line 55 and Figure 3) is, a greater a distance of the analogous material cut-outs 12 are from a central region (Col. 1, lines 27-28 and Col. 2, lines 66-67, slots increase in length towards ends of stay 10) of the analogous third flexible section 10 (Col. 1, lines 49-50 and Figure 3).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material cut-outs in the third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson, so that deeper material cut-outs are further away from a central region of the third flexible section, as taught by McLeod, in order to provide an improved stabilizing rod with an enhanced third flexible section given by the position and depth of the material-cut outs for increased flexibility and resiliency further away from the central region (McLeod, Col. 1, lines 10-12, 27-28, and Col. 2, lines 66-67), on the third flexible section such that portions of the third flexible section next to the first and second sections would be more flexible than the first and second sections. 
Regarding claim 2, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 is in one piece (Gunnsteinsson Figures 10-11 and Paragraph 10, hinge body 200 is a single piece of injection molded plastic) and consists of a material, the material comprising a plastic.
 Regarding claim 3, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein a chord 210 (Gunnsteinsson Figures 10-11 and Paragraph 64) is embedded in (Paragraph 64 and Figures 10-11) the stabilizing rod 200.
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the chord made of a harder material than a material of the stabilizing rod, the material comprising the chord, the chord comprising a metal.
An embodiment of Figure 6 of Gunnsteinsson teaches an analogous chord 126 (Paragraph 4 and Figure 6A) made of a harder material than a material (Paragraphs 10, 48, and 54, hinge 102 is a single piece of injection molded plastic and insert 126 is made of metal to modify the rigidity of the hinge 102) of the analogous stabilizing rod 102 (Paragraph 54), the material (Paragraphs 10, 48, and 54) comprising the analogous chord 126, the analogous chord comprising a metal (Paragraph 54).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the chord of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the material is a metal, as taught by the embodiment of Figure 6 of Gunnsteinsson, in order to provide an improved stabilizing rod with a chord having consisting of a harder metal material than the stabilizing rod for modify the rigidity of the stabilizing rod (Gunnsteinsson, Paragraphs 48 and 54).
Regarding claim 4, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the first section 204,208 and the second section 202,206 are less flexible than (Gunnsteinsson Figures 10-11 and Paragraph 65, middle portion 211 more flexible than first and second bolsters 202, 204 and struts 206,208 due to the first set of hinge elements 212 and second set of hinge elements 216) the third section 211.
Regarding claim 5, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the orthopedic aid 220 is a bandage (Gunnsteinsson Figures 10-11 and Paragraphs 64-65, tubular support 220 for a knee).
Regarding claim 6, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 has a length, a width and a height (Gunnsteinsson Figures 10-11 and Paragraphs 64-65).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the width of the third flexible section being less than the width of the first section and the second section.
An embodiment of Figure 2 of Gunnsteinsson teaches the analogous width w2 (Paragraph 48 and Figure 2, width w2 at the middle portion 128 of the hinge 102 is narrowed compared to width w1 of the rings 108, 110 and first and second struts 132, 134 of the hinge body 105) of the analogous third flexible section 128 (Paragraph 48 and Figure 2) being less than the analogous width w1 of the analogous first section 110,134 (Paragraph 48 and Figure 2) and the analogous second section 108,132 (Paragraph 48 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the first section, second section, and third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the width of the third flexible section is less than that of the first and second sections, as taught by the embodiment of Figure 2 of Gunnsteinsson, in order to provide an improved stabilizing rod with an enhanced width for optimal bending of the third flexible section relative to the first and second sections as given by a tapering width at the third flexible section (embodiment of Figure 2 of Gunnsteinsson, Paragraph 48).
Regarding claim 8, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses the stabilizing rod 200 according to claim 1.
Regarding claim 9, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the orthopedic aid 220 is a knee joint bandage (Gunnsteinsson Figures 10-11 and Paragraphs 64-65, tubular support 220 for a knee).
Regarding claim 10, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above but fails to explicitly disclose wherein the knee joint bandage comprises the stabilizing rod and an additional stabilizing rod, wherein the stabilizing rod and the additional stabilizing rod extend over a length of the knee joint bandage.
An embodiment of Paragraph 45 of Gunnsteinsson teaches wherein the analogous knee joint bandage 101 (Paragraph 45) comprises the analogous stabilizing rod 102 (Paragraph 45, hinge 102 on medial side) and an additional stabilizing rod 102 (Paragraph 45, hinge 102 on lateral side), wherein the analogous stabilizing rod 102 and the additional stabilizing rod 102 extend over a length (Paragraph 45, hinges 102 extending over length of tubular support 101) of the analogous knee joint bandage 101.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the knee joint bandage and stabilizing rod of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the knee joint bandage comprises two stabilizing rod extending over its length, as taught by an embodiment of Paragraph 45 of Gunnsteinsson, in order to provide an improved knee joint bandage with an enhanced pair of stabilizing rods on medial and lateral aspects of the knee to symmetrically bend and promote knee stability on both sides of a knee joint (Gunnsteinsson, Paragraph 45).
Regarding claim 11, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod in view of the embodiment of Paragraph 45 of Gunnsteinsson discloses the invention as described above and further discloses wherein the third flexible section 211 (Gunnsteinsson Figures 10-11) of the stabilizing rod 200 (Gunnsteinsson Figures 10-11) and the additional stabilizing rod 102 (Gunnsteinsson Paragraph 45) is at least at a level of a knee (Gunnsteinsson, Figures 0-11 and Paragraphs 64-65,, middle portion 211 located at a level of a knee when the tubular support 220 is secured) when the knee joint bandage 220 (Gunnsteinsson Figures 10-11) is in an applied state.
Regarding claim 12, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the bandage (Gunnsteinsson Figures 10-11 and Paragraphs 64-65, tubular support 220 for a knee) is a knee joint bandage.
Regarding claim 13, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the plurality of material cut-outs outs (Gunnsteinsson Figures 10-11 and Paragraph 65, open space for allowing bending, between each of the second set of hinge elements 216 are arranged on a single posterior inner side of the stabilizing rod 200 which becomes concave during joint flexion/bending) are arranged on a single side of the stabilizing rod 200 (Gunnsteinsson Figures 10-11), the single side being an inner, concave side upon the stabilizing rod 200 (Gunnsteinsson Figures 10-11) being bent.
Regarding claim 14, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the tooth-shaped material elevations 216 (Gunnsteinsson Figures 10-11 and Paragraph 65) abut one another upon a bending force applied at least partially perpendicularly to the longitudinal direction (Gunnsteinsson Figures 10-11 and Paragraph 65, hinge element 216 abut one another to limit the range of motion by geometrically interfering with one another according to a predetermined degree of bending which is perpendicular to the longitudinal direction).
Regarding claim 15, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above but fails to explicitly disclose wherein the material cut- outs correspond to a region of higher thickness.
An embodiment of Figure 3 of Gunnsteinsson teaches wherein the analogous third flexible section 128 (Paragraph 50 and Figure 3, middle portions 128) corresponds to a region of higher thickness (Paragraph 50 and Figure 3, The middle portion 128 may include a raised rib portion 130 at its greatest height or thickness t3 along the middle portion 128, and tapers to a reduced thickness t2 along tapering portions 131 along the first and second struts 132, 134 to its minimal thickness tl at the first and second rings 108, 110).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the third flexible section with a region of the material cut-outs of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the region of the material cuts outs has a higher thickness, as taught by the embodiment of Figure 3 of Gunnsteinsson, in order to provide an improved orthopedic aid with an enhanced stabilizing rod material cut out region having a greater thickness for optimal bending properties of the third flexible section relative to the first and second sections as given by increased thickness at the third flexible section (embodiment of Figure 3 of Gunnsteinsson, Paragraph 50).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (U.S. Patent Pub. No. 20190048923) in view of McLeod (U.S. Patent No. 1142045) and in further view of McCormick et al. (U.S. Patent Pub. No. 20050038367).
Regarding claim 7, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 has a length, a width and a height (Gunnsteinsson Figures 10-11 and Paragraphs 64-65).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the width of the third flexible section being less than the width of the first section and the width of the second section.
An embodiment of Figure 2 of Gunnsteinsson teaches the analogous width w2 (Paragraph 48 and Figure 2, width w2 at the middle portion 128 of the hinge 102 is narrowed compared to width w1 of the rings 108, 110 and first and second struts 132, 134 of the hinge body 105) of the analogous third flexible section 128 (Paragraph 48 and Figure 2) being less than the analogous width w1 of the analogous first section 110,134 (Paragraph 48 and Figure 2) and the analogous width w1 of the analogous second section 108,132 (Paragraph 48 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the first section, second section, and third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the width of the third flexible section is less than that of the first and second sections, as taught by the embodiment of Figure 2 of Gunnsteinsson, in order to provide an improved stabilizing rod with an enhanced width for optimal bending of the third flexible section relative to the first and second sections as given by a tapering width at the third flexible section (embodiment of Figure 2 of Gunnsteinsson, Paragraph 48).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod in view of the embodiment of Figure 2 of Gunnsteinsson fails to explicitly disclose the width of the first section and the width of the second section being greater than the height of the stabilizing rod.
McCormick teaches the analogous width (Paragraph 27, width of stay 19 is 0.38 inches) of the analogous first section (Paragraph 27 and Figure 2, lower portion of stay 19) and the analogous width (Paragraph 27, width of stay 19 is 0.38 inches) of the analogous second section (Paragraph 27 and Figure 2, upper portion of stay 19) being greater than (Paragraph 27, width of 0.38 inches is greater than height of 0.10 inches) the analogous height (Paragraph 27, thickness of stay is 0.10 inches) of the analogous stabilizing rod 19 (Paragraph 27 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a width of the first and second section as well as a height of the stabilizing rod of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod in view of the embodiment of Figure 2 of Gunnsteinsson, so that the width is greater than the height, as taught by McCormick, in order to provide an improved stabilizing rod with an enhanced dimension such that the width of the first and second section is greater than the height of the stabilizing rod to provide the ideal biasing and bending of the stabilizing rod for knee flexion (McCormick, Paragraphs 12 and 27).
Conclusion
11.	Applicant's amendment to claim 1 did not necessitate a new grounds of rejection based on new references. Applicant's amendment to include new claims 12-15 changed the scope of the claims, but did not necessitate a rejection with new references. Therefore the rejection from the Non-Final rejection mailed 02/08/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786